UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2163



WESLEY GEORGE DITTON, by his next         friend
Michael Ditton and on his behalf;         NATHAN
MICHAEL DITTON; MICHAEL HENRY DITTON,

                                            Plaintiffs - Appellants,

          versus


CITY OF ALEXANDRIA; JAMES H. DUNNING, in-
dividually and in his official capacity as
Sheriff, City of Alexandria; KEVIN BROWN, City
of Alexandria Deputy Sheriff individually and
in his official capacity; J. TRIPLETT, City of
Alexandria Deputy Sheriff individually and in
his official capacity; DAVID WILCOX, Magis-
trate in his official capacity; E. ROBERT
GIAMMITTORIO, Judge in his official capacity;
DAWN WUNDERLEE; ALEXANDRIA COUNTRY CLUB APART-
MENTS, LP, d/b/a Oakwood Apartments Alex-
andria; SAP II-III-STELLAR HOUSING PARTNERS V,
LLC, d/b/a Stone Ridge Apartments; B.H.
MANAGEMENT SERVICES, INCORPORATED; J. THOMAS
FROMME, II; SHERMAN & FROMME, PC; BELL
ATLANTIC-VIRGINIA, INCORPORATED; NATHANIEL L.
YOUNG, JR., individually and in his official
capacity   as   Director  of   Child   Support
Department of Social Services Commonwealth of
Virginia; RICHARD D. HOLCOMB, individually and
in his official capacity as Commissioner
Department of Motor Vehicles Commonwealth of
Virginia; S. SCOTT MORRISON; S. SCOTT MORRISON
CHARTERED; EDWARD R. BROIDA; ROBERT J. FRANKS;
HOWARD F. RUBY; BURT J. BLUM; DENNIS G. JAY;
ARPAD DOMYAN; JOHN R. LEWIS; NANCY LEWIS;
WALTER NEAL; TRACHMAN & GOLDNER, General Part-
ners, Alexandria Country Club Apartments, LP;
CHARLES F. MITCHELL; HOLLAND & KNIGHT, LLP;
UNKNOWN BELL ATLANTIC-VIRGINIA, INCORPORATED
EMPLOYEES; UNKNOWN UNITED STATES POSTAL SER-
VICE EMPLOYEES; UNITED STATES POSTAL SERVICE;
UNITED STATES OF AMERICA; CAPITAL ONE FINAN-
CIAL CORPORATION, d/b/a Capital One Bank; R&B
REALTY GROUP; TAMMY PAINTER; JOHN DOE; ALEX-
ANDRIA COUNTRY CLUB APARTMENTS, LLC,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-00-1155-A)


Submitted:   February 28, 2001           Decided:   March 19, 2001


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Henry Ditton, Appellant Pro Se.   David W. Ogburn, Jr.,
VERIZON VIRGINIA, INCORPORATED, Richmond, Virginia; John Patrick
Rowley, III, HOLLAND & KNIGHT, L.L.P., Falls Church, Virginia;
Edward John Martin, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellants appeal the district court’s order declining to file

their civil action pursuant to a pre-filing injunction.     We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Ditton v. City of Alexandria, No. CA-00-1155-A

(E.D. Va. Aug. 4, 2000).   Appellants’ motion to consolidate is de-

nied as moot.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  3